Citation Nr: 1545859	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  15-20 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs St. Paul Pension Center


THE ISSUE

Entitlement to additional adjusted death pension benefits beginning from January 1, 2014.  


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 1947 to September 1956, from November 1956 to December 1962, and from March 1963 to January 1968.  The Veteran died in January 1979.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 decision of the Department of Veterans Affairs (VA) St. Paul Pension Center Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The appellant was paid the Maximum Annual Pension Rate for a surviving spouse with no dependents who qualified for Aid and Attendance for the period from January 1, 2014, through February 2015.  


CONCLUSION OF LAW

The appellant is not entitled to additional adjusted death pension benefits beginning from January 1, 2014.  38 U.S.C.A. §§ 1503, 1541 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.29, 3.30, 3.271, 3.272, 3.273 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Applicable Law

Death pension benefits are generally available for surviving spouses as a result of a veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  An appellant is entitled to these benefits if the Veteran served for 90 days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4) .

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541 ; 38 C.F.R. § 3.23.  An additional amount is paid to a surviving spouse in need of aid and attendance.  38 C.F.R. § 3.23(a)(6).  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503 ; 38 C.F.R. § 3.271 . 
	
B.  MAPR

The Maximum Annual Pension Rates (MAPR) are specified in 38 U.S.C.A. §§ 1521  and 1542, as increased from time to time under 38 U.S.C.A. § 5312.  The rates of death pension benefits are published in tabular form in Appendix B of Veterans Benefits Administration  Manual M21-1 (M21-1), and are given the same force and effect as if published in Title 38 of the Code of Federal Regulations.  3 8 C.F.R. § 3.21 

Beginning December 1, 2013, MAPR for a surviving spouse with no dependents who qualified for Aid and Attendance (A&A) was $13,563.00.  (A lesser amount, $10,371.00, was payable to a surviving spouse who was entitled to the Housebound rate but not the A&A rate).  See Survivors Pension Rate Tables - Effective 12/1/13, available at http://www.benefits.va.gov/PENSION/rates_survivor_pen13.asp.  

The monthly rate during this time period was $1,130.00 ($13,563.00  ÷ 12 months, then rounded down to the next dollar per 38 C.F.R. § 3.29(b)).

Starting December 1, 2014, the MAPR for a surviving spouse with no dependents who qualified for Aid and Attendance (A&A) was $13,794.  (A lesser amount, $10,548.00, was payable to a surviving spouse who was entitled to the Housebound rate but not the A&A rate).  See VA Survivors Pension Rate Tables - Effective 12/1/14, available at http://www.benefits.va.gov/pension/current_rates_survivor_pen.asp

The monthly rate beginning December 1, 2014, was $1,149.00 ($13,794 ÷ 12 months, then rounded down to the next dollar per § 3.29(b)).

C.  Analysis

In this case, the appeal is moot as the appellant has been disbursed the maximum amount payable under the law.  

The material facts in this regard are not in dispute.  First, it is not in dispute that the appellant is eligible for improved pension at the Aid and Attendance (A&A) rate.  

Second, the claims file establishes that from January 1, 2014, the appellant was paid a monthly pension in the amount of $1,052 monthly.  On July 17, 2014, an adjustment was done to decrease the monthly rate to $1,036.00, effective August 1, 2014 through February 2015.  Thus, she was paid a total of $6,780.00 for January through July 2014, and $7,252.00 from August 2014 through February 2015.  

Accordingly, the appellant was paid less than the maximum allowable MAPR rate during the calendar year 2014.  In February 2015, however, the AOJ reviewed the appellant's medical expenses and, as a result, disbursed a payment of $1,260.00, representing an adjustment to the award for January 2014 to February 2015 on the basis of the medical expenses approved.  As explained in a February 2015 letter, the AOJ made this payment by retroactively increasing the death pension benefits payable to the appellant to the maximum monthly payment allowable under the law effective January 1, 2014.  

In support of this appeal, the appellant, with the assistance of her daughter, has offered extensive evidence and argument supporting her position that the AOJ did not properly account for all of her medical expenses in computing the amount of pension payable.  As demonstrated, these arguments cannot alter the outcome of this appeal because the appellant has already been disbursed the maximum amount payable by law.  

The appeal involves application of undisputed facts to the applicable law, and the appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994).  Because the maximum benefit sought on appeal has already been granted, VA's duties to notify and assist are not for application.  See 38 U.S.C.A. §§  5103(b)(5)(B), 5103A(b)(3)(b) (West 2014); see also Mason v. Principi, 16 Vet. App. 129 (2002).


ORDER

Entitlement to additional adjusted death pension benefits is denied.  




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


